COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Jorge L. Diaz.

Appellate case number:      01-17-00868-CV

Trial court case number:    2016-87864

Trial court:                125th District Court of Harris County

       On November 10, 2017, relator, Jorge L. Diaz, filed an emergency motion for
temporary relief, requesting that we stay the “proceedings in Cause No. 2016-87864;
Guerra v. Diaz; in the 125th District Court of Harris County, Texas; to the extent such
proceedings are aimed either at enforcing Respondent’s September 14, 2017, order or
punishing relator for disobedience thereof.” We grant relator’s emergency motion to stay.
See TEX. R. APP. P. 52.10(b). This stay is effective until the case in this Court is finally
decided or the Court otherwise orders the stay lifted. Any party may file a motion for
reconsideration of the stay. See id. 52.10(c).
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: November 21, 2017